Citation Nr: 1511386	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right hand injury.

2.  Entitlement to service connection for residuals of a left ankle injury.

3.  Entitlement to service connection for sleep disordered breathing and snoring, including as secondary to service-connected allergic rhinitis and sinusitis, and presumptively as a qualifying chronic disability.

4.  Entitlement to service connection for urinary tract infection (UTI).

5.  Entitlement to service connection for a renal disorder.

6.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

7.  Entitlement to service connection for gouty arthritis of the right foot, including as secondary to service-connected disabilities.

8.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for lumbar strain with intervertebral disc syndrome (IVDS).

9.  Entitlement to an initial compensable rating (or evaluation) for anemia.

10.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1986 to August 2007.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, February 2010, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not raised or part of the current appeal because the Veteran has been employed full-time throughout the rating period.
The issues of entitlement to: (1) service connection for GERD and (2) service connection for gouty arthritis of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right hand injury with residual symptoms of pain and stiffness was manifested during service.

2.  Right hand capsulitis manifested by pain and stiffness in the fingers was diagnosed less than two weeks after service retirement and is causally related to service.

3.  Left ankle injury with residual pain and stiffness and decreased range of motion was manifested during service. 

4.  Left ankle strain with residual tendonitis manifested pain and stiffness was diagnosed less than two weeks after service retirement and is causally related to service.

5.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

6.  The Veteran does not have sleep disordered breathing, and snoring is not a disability for VA compensation purposes, including not to 10 percent compensable.

7.  Recurrent urinary tract infection, urinary frequency, and obstructed voiding are symptoms of prostatitis and are already contemplated in the 10 percent rating for prostatitis.

8.  Hematuria is a symptom of nephrolithiasis with hematuria and is already contemplated in the 10 percent rating for nephrolithiasis with hematuria.

9.  Throughout the rating period, the lumbar spine disability was manifested by pain, stiffness, and fatigability, flexion no less than 70 degrees, and a combined range of motion no less than 99 degrees or greater, without flare-ups, incapacitating episodes, or ankylosis, and treated with medication.  

10.  Throughout the rating period, anemia was manifested by fatigue, headache, and a hemoglobin level ranging from 13.4 gm/100 ml to 13.9 gm/ml.  

11.  Throughout the rating period, sinusitis was manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge, and treated with antibiotics without nasal surgery.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right hand capsulitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left ankle strain with residual tendonitis are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  As the Veteran does not have sleep disordered breathing, snoring is not a disability for which compensation may be granted, and the symptoms do not represent compensable disability, service connection, including presumptively as a qualifying chronic disability, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2014).

4.  As urinary tract infections are symptoms of service-connected prostatitis, the criteria for service connection for urinary tract infection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2014).

5.  As the Veteran does not have a renal disorder, apart from service-connected prostatitis and service-connected nephrolithiasis with hematuria, the criteria for service connection for a renal disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 rating, and no higher, for lumbar strain with IVDS are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2014).

7.  The criteria for an initial compensable rating for anemia are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.117, DC 7700 (2014).  

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 30 rating, and no higher, for chronic sinusitis are met for the entire rating period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.97, DC 6513 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In the June 2007 notice letter provided prior to service retirement and the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed for the service connection appeals. 

Regarding the initial rating appeals for lumbar strain with IVDS, anemia, and chronic sinusitis, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R.  
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA medical examinations in September 2007, September 2009, January 2010, March 2013, and November 2014.  The medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination of the Veteran; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  There is neither allegation nor indication of a material change in condition since the last VA medical examination for any disability adjudicated herein.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination or medical opinion.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected disabilities.  The VLJ also posed questions to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   At the Board hearing, no evidence was shown to be missing from the record for the appeals adjudicated herein.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with recurrent urinary tract infections, right hand capsulitis, and left ankle strain with residual tendonitis.  None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have a renal disorder apart from prostatitis and nephrolithiasis with hematuria.  The Veteran also does not have sleep disordered breathing, and snoring is not a disability for VA compensation purposes.    

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service connection may also be granted for disability which is proximately due to (i.e., caused by), or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Right Hand and Left Ankle Disabilities

The Veteran contends that he has a current right hand disability resulting from a right hand injury during service, with residual pain and stiffness of the hand manifested since the in-service injury.  He also contends that he has a current left ankle disability resulting from multiple left ankle sprains sustained during service with residual pain and stiffness of the ankle manifested since the in-service injuries.

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the questions of whether a right hand injury with residual pain and stiffness and left ankle injuries with residual pain and stiffness and decreased range of motion were manifested during service, residual symptoms of right hand and left ankle pain and stiffness continued after service, and current right hand and left ankle disabilities are causally related to service.  During service, the Veteran received medical treatment for a probable volar plate injury of the middle phalanx of the right ring finger in April 2004, a grade II left ankle sprain in 1992, and a left ankle inversion injury from November 2005 to January 2006.   

At the Board hearing, with regard to post-service symptoms, the Veteran testified that he continued to experience residual symptoms of pain and stiffness in the right hand and intermittent pain and stiffness and lack of mobility in the left ankle after the in-service right hand and left ankle injuries.  The Board hearing testimony as to continued right hand and left ankle symptoms during and after service is consistent with other evidence of record and is credible.  See, e.g., January 2006 service treatment record (noting continued intermittent pain, stiffness, and decreased range of motion of the left ankle approximately two months after the left ankle injury); September 2007 VA medical examination report and addendum (noting complaint of stiffness in the right hand and left ankle for the last few years and diagnoses of left ankle strain with residual tendonitis manifested by subjective pain and objective pain at the full end points of normal range of motion and right hand capsulitis manifested by subjective pain in the hand and fingers with residual stiffness and capsule thickening on several fingers of the hands).  

The right hand and left ankle symptoms of pain and stiffness that the Veteran has experienced since the in-service right hand and left ankle injuries were attributed to diagnoses of right hand capsulitis and left ankle strain with residual tendonitis by the September 2007 VA medical examiner.  Although other VA medical examiners have subsequently opined that no current right hand or left ankle disability is demonstrated, the Veteran had been diagnosed with a right hand disability and a left ankle disability by the September 2007 VA medical examiner when he filed the December 2008 disability claims approximately one year later; therefore, he had current diagnoses of a right hand and left ankle disability during the claims process, which is sufficient to establish a current disability for VA compensation purposes.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection under 38 C.F.R. § 3.303(d) for right hand capsulitis and left ankle strain with residual tendonitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Sleep Disordered Breathing/Snoring

The Veteran contends that he has sleep disordered breathing and snoring secondary to the service-connected allergic rhinitis and sinusitis disabilities.  See February 2011 Notice of Disagreement.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has sleep disordered breathing.  The service treatment records note an assessment of questionable paroxysmal nocturnal dyspnea in May 1991 after the Veteran reported a bad taste in the mouth and drainage down the throat related to an upper respiratory infection.  The service treatment records also show complaint of paroxysmal nocturnal dyspnea, in addition to other symptoms such as cough, sore throat, dark yellow mucus, thick congestion and runny nose, in December 2005, which was attributed to diagnoses of acute bronchitis and allergic rhinitis.  Paroxysmal nocturnal dyspnea is defined as episodes of respiratory distress that awaken patients from sleep and are related to posture (especially reclining at night), usually attributed to congestive heart failure with pulmonary edema but sometimes occurring in patients with chronic pulmonary diseases.  See Dorland's Illustrated Medical Dictionary 578 (30th ed. 2003).  

In consideration of the foregoing, the Board finds that the Veteran's paroxysmal nocturnal dyspnea noted during service was a symptom of upper respiratory infection like, or analogous to, purulent discharge, and was not evidence of sleep disordered breathing during service or a "disability," in and of itself.  The symptom of purulent discharge is already contemplated in the 30 percent rating for sinusitis to be awarded below.  Also, the symptom of nasal passage blockage (to include the presence of polyps) is contemplated in the 30 percent rating for allergic rhinitis.  The Veteran may not receive separate compensation for the same symptomatology under alternate diagnostic codes.  38 C.F.R. § 4.14 (avoidance of pyramiding).  

Post-service treatment records also demonstrate no sleep disordered breathing.  The December 2008 sleep study ordered to evaluate the Veteran's complaints of morning fatigue, morning headaches, and snoring and performed approximately one year after service separation showed only primary snoring and no evidence of sleep disordered breathing.  Snore is defined as "rough, noisy breathing during sleep, due to vibration of the uvula and soft palate; to produce such sounds during sleep."  See Dorland's Illustrated Medical Dictionary 1715 (30th ed. 2003).  Thus, in consideration thereof, the Board finds that snoring is not, in and of itself, a "disability."  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Because snoring is not a "disability," or otherwise shown to be reflective of a chronic, acquired disability, for VA compensation purposes, disability benefits are not available for snoring.

The Board has considered whether the evidence demonstrates an undiagnosed illness or chronic multisymptom illness manifested by sleep disordered breathing so that the criteria for presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met; however, because the weight of the evidence shows no sleep disordered breathing during or after service, including no sleep disorder with symptoms ratable to a compensable degree, the Board finds that presumptive service connection for sleep disordered breathing is not warranted.  See 38 C.F.R. § 4.97, DC 6847 (rating sleep apnea syndromes at 0 percent when there is documented sleep disorder breathing that is asymptomatic, with higher ratings for more severe levels of impairment).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). However, where, as here, the evidence of record shows no diagnosis of a current "disability" manifested by sleep disordered breathing at any time during the claim/appeal period, that holding is of no advantage.  Further, as symptoms of disability did not manifest to a compensable degree, the criteria for presumptive service connection for a qualifying chronic disability are not meet.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep disordered breathing and snoring, including presumptive service connection as a qualifying chronic disability; therefore, the service connection appeal must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for UTI and Renal Disorder

The Veteran contends that recurrent urinary tract infections had their onset during service and that his last urinary tract infection occurred in 2007.  He also contends that he has renal failure manifested by symptoms of blood in the urine, urinary frequency, and some urinary retention as a result of the various genitourinary problems during service. 

The service-connected prostatitis is rated at 10 percent from September 1, 2007 under the criteria found at 38 C.F.R § 4.115b, DC 7599-7527 as an unlisted condition rated by analogy to prostate gland injuries, infections, hypertrophy, and post-operative residuals.  See February 3, 2010 rating decision.  In determining that a 10 percent rating was warranted for prostatitis from September 1, 2007, the RO specifically considered the symptoms of urinary frequency manifested by daytime voiding intervals of four times during the day every three hours and two times during the night, obstructed voiding manifested by some urinary retention, and a history of, and treatment for, urinary tract infections.  See 38 C.F.R. § 4.115b, DC 7527 (2014) (noting that prostate gland disabilities are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant); see also 38 C.F.R. § 4.115a (noting that where diagnostic codes refer the decisionmaker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes).  In assigning the 10 percent rating under DC 7599-7527, the RO determined that voiding dysfunction was the predominant symptom of prostatitis, rather than urinary tract infections, which were not shown to have recurred since service.  See Dorland's Illustrated Medical Dictionary 937 (30th ed. 2003) (defining bacterial prostatitis as prostatitis caused by bacterial infection, usually from a urinary tract infection, with bacteriuria); see also September 2007 VA medical examination report (opining that recurrent urinary tract infections were residual sequelae from prostatitis). 

The service-connected nephrolithiasis with hematuria is rated at 0 percent (i.e., noncompensable) from September 1, 2007 to February 10, 2009 under the criteria found at 38 C.F.R. § 4.115b, DC 7508 for nephrolithiasis, and at 10 percent from February 10, 2009 under the criteria found at 38 C.F.R § 4.115b, DC 7508-7509 for nephrolithiasis rated as hydronephrosis.  See February 22, 2010 rating decision.  In determining that a 0 percent rating was warranted from September 1, 2007 to February 10, 2009 for nephrolithiasis with hematuria, and a 10 percent rating was warranted from February 10, 2009 for nephrolithiasis with hematuria, the RO specifically considered the history of symptoms of microhematuria (i.e., blood in the urine) and hemorrhagic cystitis.  See 38 C.F.R. § 4.115b, DC 7508 (2014) (noting that nephrolithiasis is to be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times per year).  

Hematuria is defined as "blood in the urine."  See Dorland's Illustrated Medical Dictionary 827 (30th ed. 2003).  Microhematuria, which was shown during service, is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Hematuria/microhematuria is a symptom and, alone, is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, the symptom of hematuria (i.e., blood in the urine) is encompassed by the broader diagnosis of nephrolithiasis for which service connection has already been established with a 0 percent rating from September 1, 2007 to February 10, 2009 and a 10 percent rating from February 10, 2009.  

Recurrent urinary tract infections and voiding dysfunction, to include urinary frequency and obstructed voiding, are encompassed by the broader diagnosis of prostatitis, and hematuria is encompassed by the broader diagnosis of nephrolithiasis.  Because these symptoms are already contemplated in the current schedular ratings for service-connected prostatitis and service-connected nephrolithiasis, and because there is no other diagnosed disability based on the symptoms of recurrent urinary tract infections and voiding dysfunction or hematuria, service-connected compensation benefits for the same symptoms is precluded.  See 38 C.F.R. § 4.14.  The evidence does not show that the Veteran suffers from any disability apart from the service-connected prostatitis and nephrolithiasis to which the symptoms of urinary tract infections and voiding dysfunction and hematuria may be attributed.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for urinary tract infection and a renal disorder; therefore, the service connection appeals must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Lumbar Strain with IVDS

For the entire rating period (i.e., from September 1, 2007), the lumbar spine disability is rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5243 for IVDS.  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 10 percent for the lumbar spine disability is warranted based on incapacitating episodes for any period.  At the VA medical examinations performed during the course of the appeal, the Veteran denied having any incapacitating episodes due to the lumbosacral spine disability.  See September 2007 VA medical examination report; September 2012 VA medical examination report.  Also, treatment records show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the lumbar spine disability at any time during the rating period.  

On the December 2008 Notice of Disagreement, the Veteran wrote that he had incapacitating episodes with a total duration over two weeks due to back pain; however, the statement is inconsistent with, and outweighed by, statements made by the Veteran at the VA medical examinations when he denied having any incapacitating episodes.  Unlike the December 2008 statement, the statements made by the Veteran at the VA medical examinations are more consistent with the history and findings recorded in the treatment records, which show no physician prescribed bed rest due to back pain throughout the rating period, and are deemed credible.  For these reasons, the Board finds that a rating in excess of 10 percent for the lumbar spine disability based on incapacitating episodes is not warranted.

Rating Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates the criteria for a 20 percent rating under DC 5243 for the rating period.  The evidence shows a combined range of motion of 99 degrees, after considering the additional limitation of motion by 15 degrees on range of motion after repetitive use.  See September 2007 VA medical examination report.  This level of impairment is consistent with a 20 percent schedular rating under DC 5243, and the complaints pertaining to the back have been consistent throughout the rating period; therefore, resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating under DC 5243 for the lumbar spine disability are met for the entire rating period.     

A rating in excess of 20 percent for the lumbosacral spine disability is not warranted under the general rating criteria for spine disabilities for any period.  Although there is some limitation of forward flexion of the thoracolumbar spine, the evidence shows no ankylosis of the thoracolumbar spine (i.e., joint immobility and consolidation of a joint) for any period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Also, no separate rating for neurological impairment associated with the lumbosacral spine disability is warranted.  The Veteran is already in receipt of separate 20 percent schedular ratings for superficial peroneal nerve damage of the left lower extremity and superficial peroneal nerve damage of the right lower extremity.  See December 2007 rating decision.  The Veteran initiated, but did not perfect, the appeal for the portion of the December 2007 rating decision granting service connection for superficial peroneal nerve damage of the left lower extremity with a 20 percent rating and granting service connection for superficial peroneal nerve damage of the right lower extremity with a 20 percent rating, each effective from September 1, 2007; therefore, the December 2007 rating decision, with respect to its adjudication of these issues, is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   There is no other neurological impairment associated with the lumbar spine disability.  

Regarding the Veteran's assertion on the VA Form 9 that he is entitled to a higher rating based on multiple segments of the spine being affected, the Board notes that, in a March 2013 rating decision, service connection was established for cervical spine spondylosis (i.e., the cervical spine segment) with a 20 percent rating effective from June 29, 2010.  The Veteran did not appeal the portion of the March 2013 rating decision granting service connection for the cervical spine disability, the decision is final with respect to that issue.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran now has separate 20 percent schedular ratings for the thoracolumbar spine segment and the cervical spine segment, which satisfies the request for separate ratings based on multiple segments of the spine being affected.         

As between the two methods for rating the Veteran's lumbosacral spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's lumbosacral spine disability based on the general rating formula is more advantageous to the Veteran because the method results in the higher rating of 20 percent (from 10 percent) for the rating period.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher rating warranted under the rating method based on incapacitating episodes.  


Initial Rating Analysis for Anemia

For the entire rating period (i.e., from February 10, 2009), anemia is rated at 0 percent (i.e., noncompensable) under the criteria found at 38 C.F.R. § 4.117, DC 7700 for hypochromic-mycrocytic and megaloblastic anemia.  Under DC 7700, a 0 percent rating is warranted for anemia when the hemoglobin level is 10gm/100ml or less and the condition is asymptomatic.  A 10 percent rating is warranted for a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent rating is warranted for a hemoglobin level of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is warranted for a hemoglobin level of 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for a hemoglobin level of 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  A Note to DC 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating or anemia under DC 7700 have been met or approximated at any time during the rating period.  Throughout the rating period, the evidence demonstrates a hemoglobin level ranging from 13.4 gm/100 ml to 13.9 gm/ml.  See, e.g., September 2009 VA medical examination report (noting a hemoglobin level of 13.4); November 2014 VA medical examination report (noting a hemoglobin level of 13.9); (noting a hemoglobin level of 14.7).  Although the Veteran asserted that hemoglobin levels fluctuate daily, and there were times when the hemoglobin level was less than the recorded values at the VA medical examinations, hemoglobin levels are laboratory findings not capable of lay observation; therefore, the unsupported lay statements are of no probative value and are outweighed by the laboratory findings above.  See February 2010 NOD.  Furthermore, the Veteran even testified at the Board hearing that he had never had a hemoglobin level of 10 gm/100 ml or below, which is evidence against finding that a rating in excess of 0 percent under DC 7700 is warranted.  See Board hearing transcript, page 9.  

The Veteran has asserted that anemia has also been manifested by headaches and fatigue, which are symptoms contemplated in the 10 percent rating under DC 7700.  In consideration thereof, the Board has considered whether the disability picture for anemia more closely approximates the criteria for the higher 10 percent rating; however, in this case, the criteria specifically include the conjunctive "with," so that the symptom of headache and fatigue must be present in conjunction with hemoglobin levels of 10 gm/100 ml or less in order to meet the criteria for the 10 percent schedular rating under DC 7700.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because the hemoglobin levels exceed and do not closely approximate 10 gm/100ml, the criteria for a 10 percent rating under DC 7700 for anemia are not met or approximated for any period.  

Initial Rating Analysis for Sinusitis

For the entire rating period (i.e., from June 24, 2010), sinusitis is rated at 10 percent under the criteria found at 38 C.F.R § 4.97, DC 6513, for chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.  The Veteran seeks a 30 percent schedular rating for sinusitis. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether sinusitis was manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge so that the criteria for a 30 percent rating under DC 6513 are met for the entire rating period.  At the September 2007 VA medical examination performed approximately two weeks after service retirement, the Veteran reported that he experienced eight non-incapacitating episodes per year of sinusitis characterized by headaches, sinus pain, purulent discharge, and hoarseness of the voice and pain and treated with antibiotics for a duration of approximately four to six weeks.  Because service treatment records show frequent treatment for symptoms of sinusitis such as headache, purulent discharge, congestion, and sinus pain, throughout service, to include a notation in March 2005 that an upper respiratory infection of two months duration had never resolved, and every occurrence of a non-incapacitating episode of sinusitis during service may not have been recorded because the condition is one that lends itself to self-treatment at times, the Veteran's lay account regarding the frequency of non-incapacitating episodes of sinusitis as reported at the September 2007 is credible and of significant probative value.

The March 2013 VA medical examiner later noted that sinusitis had been manifested by six non-incapacitating episodes in the past year, which is consistent with a 10 percent schedular rating under DC 6513; however, because the number of non-incapacitating episodes of sinusitis noted by the VA medical examiner (i.e., six) was only one less than required for a 30 percent schedular rating under 6513 (i.e., more than six), and non-incapacitating episodes of sinusitis may not always be reflected in treatment records because the symptoms are likely to be self-treated at times as stated above, the Board finds that sinusitis has been manifested by more than six non-incapacitating episodes per year manifested by headaches, pain, and purulent discharge throughout the rating period.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 30 percent rating under DC 6513 for sinusitis are met for the entire rating period.

A rating in excess of 50 percent for sinusitis under DC 6513 is not warranted for any period.  The schedular criteria for a 50 percent rating contemplates evidence of sinus surgery.  The evidence shows that the Veteran has never had sinus surgery.  Thus, the evidence, which shows no history of sinus surgery, does not support the assignment of a 50 percent rating for sinusitis under DC 6513 for any period.    

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the lumbar spine disability under DC 5243.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Throughout the rating period, the lumbar spine disability was manifested by pain, stiffness, and fatigability, flexion no less than 70 degrees, and a combined range of motion no less than 99 degrees or greater, without flare-ups, incapacitating episodes, or ankylosis, and treated with medication.  The 20 percent schedular rating for a combined range of thoracolumbar motion no less than 99 degrees under DC 5243 for the rating period, and the separate 20 percent ratings for right and left lower extremity superficial peroneal nerve damage, respectively, fully consider the Veteran's back pain and decreased range of motion after repetitive use and neurological impairment involving the bilateral lower extremity extremities due to IVDS and any functional impairment shown to be related thereto.  

During the rating period, the Veteran has reported an inability to walk, stand, or sit for prolonged periods due to low back pain, as well as difficulty putting on socks and shoes and washing the lower extremities due to low back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, and fatigability, and localized tenderness/pain resulting in an abnormal gait.  These symptoms and functional impairment are contemplated in the 20 percent schedular rating under DC 5243.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the current 20 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.

Regarding anemia, the Board does not find any symptoms and/or functional impairment that are not already encompassed by the 0 percent schedular rating for anemia under DC 7700.  The schedular criteria under DC 7700 contemplate anemia manifested by hemoglobin levels of 10 gm/100 or less both asymptomatic and with various accompanying symptoms such as weakness, fatigability, and headaches.  Throughout the rating period, anemia was manifested by fatigue, headaches, and a hemoglobin level ranging from 13.4 gm/100 ml to 13.9 gm/ml.  These symptoms and functional impairment are contemplated in the 0 percent schedular rating under DC 7700.  Therefore, the symptoms and/or manifestations and functional impairment related to anemia are fully contemplated and adequately compensated by the current 0 percent rating under DC 7700 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate anemia, and referral for consideration of extraschedular rating is not necessary.

Regarding sinusitis, the Board does not find any symptoms or functional impairment that is not already encompassed by the 30 percent schedular rating for sinusitis under DC 6513.  The schedular rating criteria under DC 6513 contemplate sinusitis detected by x-ray only, the frequency of incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment; the frequency of non-incapacitating episodes of sinusitis per year; nasal surgery with chronic osteomyelitis; and the presence of near constant sinusitis.  Throughout the rating period, sinusitis is manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge (to include similar symptoms of nasal congestion, productive cough, sore throat, and post nasal drip) and treated with antibiotics.  These symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  The Veteran has a separate 30 percent rating for allergic rhinitis for the entire rating period.  In consideration thereof, and after comparing the Veteran's disability level and symptomatology of sinusitis to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule; therefore, the schedular criteria is not inadequate to rate the disability, and referral for consideration of extraschedular rating is not necessary.  

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or 

unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary on that basis.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for right hand capsulitis is granted.

Service connection for left ankle strain with residual tendonitis is granted.

Service connection for sleep disordered breathing and snoring is denied. 

Service connection for UTI is denied.

Service connection for a renal disorder is denied.

An initial rating of 20 percent for lumbar strain with IVDS for the entire rating period is granted.

An initial compensable rating for anemia for the entire rating period is denied.

An initial rating of 30 percent for chronic sinusitis for the entire rating period is granted.  


REMAND

Service Connection for GERD

The issue of service connection for GERD is remanded to obtain updated treatment records from the Wilford Hall Medical Center at Lackland Air Force Base in Texas.  At the Board hearing, the Veteran testified that he had received treatment for heart palpitations approximately two weeks earlier and was told by treating medical providers that he was actually experiencing GERD symptoms.  The evidence currently of record does not show diagnosis of or treatment for GERD.  For these reasons, a remand to obtain the records identified at the Board hearing as pertinent to the service connection appeal for GERD is needed.  

Service Connection for Right Foot Gouty Arthritis

The issue of service connection for right foot gouty arthritis is remanded for a supplemental VA medical opinion.  The March 2013 VA medical opinion is inadequate because it only addressed the question of whether gout was directly related to service, and did not address the question of whether right foot gout was either caused or aggravated by service-connected hypertension, service-connected prostatitis, or service-connected nephrolithiasis with hematuria.  Because these secondary theories for entitlement were raised by the Veteran (see, e.g., July 2014 VA Form 9), a remand for a supplemental VA medical opinion that addresses these medical questions is needed.  

Accordingly, the issues of service connection for GERD and service connection for right foot gouty arthritis are REMANDED for the following actions:

1.  Obtain treatment records from the Wilford Hall Medical Center on the Lackland Air Force Base in San Antonio, Texas, that pertain to any medical treatment received by the Veteran from October 2012 to the present.  All treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Obtain a supplemental medical opinion from the March 2013 VA medical examiner (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion. 

The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should answer the following questions:

Is the gout of the right foot "as likely as not" (i.e., to at least a 50-50 degree of probability) either

(i)  caused by the service-connected hypertension, service-connected prostatitis, and/or service-connected nephrolithiasis with hematuria?; or
   
(ii) permanently worsened beyond the natural progression (i.e., aggravated) by the service-connected hypertension, service-connected prostatitis, and/or service-connected nephrolithiasis with hematuria? 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


